
	
		II
		112th CONGRESS
		1st Session
		S. 1172
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  efficiency of the appeals process under the United States Court of Appeals for
		  Veterans Claims by improving staff conferences directed by such Court, and for
		  other purposes.
	
	
		1.Improvements to staff
			 conferences directed by United States Court of Appeals for Veterans
			 Claims
			(a)In
			 generalSubchapter II of chapter 72 of title 38, United States
			 Code, is amended by inserting after section 7264 the following new
			 section:
				
					7264A.Staff
				conferences
						(a)Filing of
				report describing basis for opposition by Secretary to remandIf
				the Court of Appeals for Veterans Claims directs the representatives and
				self-represented parties to participate in a staff conference pursuant to rule
				33 of the Rules of Practice and Procedure of the Court of Appeals for Veterans
				Claims, or any corresponding similar rule, and an agreement to remand the
				matter has not been reached before the end of such conference, the Secretary
				shall, not later than seven days after the end of such conference, submit to
				the Court and the appellant a written report describing the basis upon which
				the Secretary remains opposed to remand.
						(b)Subsequent
				determination by Secretary of need for remandIf the Secretary
				submits a written report as described in subsection (a) in a matter, the
				Secretary may not seek a remand of the matter without the agreement of the
				appellant.
						(c)Effect of
				subsequent determination of need for remandAny period during
				which the Court is considering a motion made or during which a matter is
				remanded in accordance with subsection (b) shall not be counted against an
				appellant for purposes of any time limitation under this chapter or the Rules
				of Practice and Procedure of the Court of Appeals for Veterans Claims.
						(d)Prohibition on
				objection or opposition to subsequent filings for fees and other
				expensesIf the Secretary seeks a remand after the end of the
				seven-day period described in subsection (a), the Secretary may not oppose any
				subsequent filing by the appellant for fees and other expenses under section
				2412 of title 28.
						(e)SanctionsIf
				the Secretary fails to comply with this section, the Court may impose on the
				Secretary such sanctions, including monetary sanctions, as the Court considers
				appropriate.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 72 of
			 such title is amended by inserting after the item relating to section 7264 the
			 following new item:
				
					
						7264A. Staff
				conferences.
					
					.
			
